Citation Nr: 0805456	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  06-03 790A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel 
syndrome.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel







INTRODUCTION

The veteran had a period of active duty from October 1984 to 
March 1985.  From 1984 until 2002, he had service with the 
Alabama Army National Guard and had periods of active duty 
for training (ACDUTRA) and inactive duty for training 
(INACDUTRA), including a period of ACDUTRA in May 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to the 
benefit currently sought on appeal.


FINDING OF FACT

There is no competent evidence of record showing that the 
veteran's bilateral carpal tunnel syndrome is related to his 
active service, ACDUTRA or INACDUTRA.  


CONCLUSION OF LAW

Bilateral carpal tunnel syndrome was not incurred or 
aggravated during service.  38 U.S.C.A. §§ 101, 1110, 1131, 
5103A (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In correspondence dated August 2004, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claim.   

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  

The Board declines to obtain a medical nexus opinion because 
there is no evidence of bilateral carpal tunnel syndrome in 
service, and the evidence suggests that the veteran's 
disability is more appropriately attributed to his private 
employment.  There is no true indication that pertinent 
disability is associated with service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Indeed, under the facts 
of this case, relating carpal tunnel syndrome to service 
would certainly be speculative.  However, service connection 
may not be based on a resort to pure speculation or even 
remote possibility.  See 38 C.F.R. § 3.102.  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. 5103A(a)(2).  

The Board has also considered whether it is necessary to 
obtain the veteran's service personnel records in order to 
verify his periods of ACDUTRA and INACDUTRA.   In the 
circumstances of this case, however, additional efforts to 
assist the veteran would serve no useful purpose, as there is 
no indication of treatment for carpal tunnel syndrome at any 
point during the veteran's National Guard service.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

The Board is satisfied that the duties to notify and assist 
have been met.



Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Active service includes any period of ACDUTRA during which 
the individual was disabled from a disease or an injury 
incurred in the line of duty, or a period of INACDUTRA during 
which the appellant was disabled from an injury incurred in 
the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  
ACDUTRA includes full-time duty in the Armed Forces performed 
by the Reserves for training purposes.  38 U.S.C.A. § 
101(22); 38 C.F.R. § 3.6(c).  INACDUTRA includes duty 
prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  The 
Reserves include the National Guard of the United States.  38 
U.S.C.A. § 101(26), (27).  Duty, other than full-time duty, 
performed by a member of the National Guard of any State, is 
considered to be INACDUTRA.  38 C.F.R. § 3.6(d)(4).

The record includes all of the veteran's service medical 
records from his 18 years of service with the National Guard.  
There is no indication that the veteran was treated for 
carpal tunnel syndrome at any point during his service.  

In July 2000, bilateral carpal tunnel syndrome was diagnosed 
by Dr. F., a private physician, who appears to have been 
treating the veteran in connection with a workers' 
compensation claim.  The record reflects that the veteran had 
been employed as a forklift assembler for 13 years, and that 
his job required a considerable amount of use of the hands, 
including hammering and lifting heavy objects.  Treatment 
records indicate that the veteran did not discuss with his 
treatment providers the possibility that his bilateral carpal 
tunnel syndrome had its onset in service.  His disorder was 
thus attributed to the rigors of his civilian employment.  

On review, a preponderance of the evidence is against a 
finding that bilateral carpal tunnel syndrome is related to 
the veteran's service.  The veteran's National Guard service 
medical records are negative for carpal tunnel treatment or 
neurological complaints.  The veteran has not identified a 
particular period of ACDUTRA during which his disorder began, 
and has attributed bilateral carpal tunnel syndrome generally 
to his 18 years of National Guard service.  Absent evidence 
linking the veteran's disorder to a period of active service, 
ACDUTRA or INACDUTRA, service connection is not warranted.  

The Board acknowledges the veteran's belief that his 
bilateral carpal tunnel syndrome is causally related to 
active service.  However, he has not been shown to possess 
the requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Routen v. Brown, 10 Vet. App.  
183, 186 (1997); Espiritu v. Derwinski, 2  Vet. App. 492, 
494-95 (1992).

In conclusion, a preponderance of the evidence is against a 
finding that the veteran's bilateral carpal tunnel syndrome 
is causally related to active service.  Thus, the benefit of 
the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

 







ORDER


Entitlement to service connection for bilateral carpal tunnel 
syndrome is denied.  


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


